Title: From Thomas Jefferson to John Adams, 11 December 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 11. 1785.

Baron Polnitz not going off till today enables me to add some information which I receive from Mr. Barclay this morning. You know the immense amount of Beaumarchais’ accounts with the U.S. and that Mr. Barclay was authorized to settle them. Beaumarchais had pertinaciously insisted on settling them with Congress. Probably he received from them a denial: for just as Mr. Barclay was about to set out on the journey we destined him Beaumarchais tendered him a settlement. It was thought best not to refuse this, and that it would produce a very short delay. However it becomes long, and Mr. Barclay thinks it will occupy him all this month. The importance of the account, and a belief that nobody can settle it so well as Mr. Barclay, who is intimately acquainted with most of the articles, induce me to think we must yeild to this delay. Be so good as to give me your opinion on this subject. I have the honour to be with very great esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson


P.S. Pray contrive the inclosed letter to Colo. Monroe. It must not pass through the hands of the English post officers.

